Citation Nr: 0204097	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  98-17 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
radical dissection of the left side of neck due to malignant 
melanoma, manifested by neck and left shoulder scarring, 
currently rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
radical dissection of the left side of the neck due to 
malignant melanoma, manifested by left (minor) shoulder 
disability, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for residuals of 
radical dissection of the left side of neck due to malignant 
melanoma, manifested by cervical spine disability, currently 
rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
November 1977, and from December 1980 to August 1983.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) October 1997 decision which denied ratings in 
excess of 30, 20, and 10 percent, for the service-connected 
left side of the neck melanoma, left shoulder disability, and 
cervical spine disability, respectively, and denied claimed 
entitlement to TDIU.  By RO decision in October 1999, the 
rating of the service-connected left shoulder disability was 
increased from 20 to 30 percent.  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In view of favorable action taken herein, appellate 
consideration of the TDIU claim is deferred pending 
completion of the development requested in the Remand below.


FINDINGS OF FACT

1.  The veteran's service-connected post-melanoma excision 
scarring is manifested by 3 scars over the left side of the 
neck and upper left shoulder: a 13 centimeter (cm) long and 6 
millimeter (mm) wide scar from the lower left post-auricular 
area, down behind the vertical ramus of the mandible, and 
anterior, below the sub-mandibular area; a 17 mm long and 1 
cm wide scar from the manubrium to the mid-left shoulder; and 
a 13 cm long and 4 cm wide scar crossing the left distal 
antecubital space; the scarring is not shown to be productive 
of complete or exceptionally repugnant deformity.

2.  His service-connected left shoulder disability is 
manifested by a loss of muscle and soft tissue in the upper 
shoulder/neck area, reduced and painful motion, weakness, and 
fatigability.

3.  The service-connected cervical spine disability is 
manifested by reduced and painful motion, weakness, and 
fatigability, productive of moderate functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of radical dissection of the left side 
of neck due to malignant melanoma, manifested by neck and 
left shoulder scarring, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Code 7800 (2001).

2.  The schedular criteria for a rating in excess of 30 
percent for residuals of radical dissection of the left side 
of neck due to malignant melanoma, manifested by left (minor) 
shoulder disability, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73, Code 5301 (2001).

3.  The schedular criteria for a 20 percent rating for 
residuals of radical dissection of the left side of neck due 
to malignant melanoma, manifested by cervical spine 
disability, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his increased rating claims, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is needed to 
comply with the requirements of the new law regarding 
development of the veteran's claims.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Service connection for status post radical neck dissection 
for malignant melanoma, with functional impairment of the 
left upper extremity and cervical spine, was granted by RO 
decision in January 1978, and a 100 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing surgical treatment of malignant 
melanoma of the left side of the neck.

VA medical records in June 1978 document the presence of post 
melanoma residuals manifested by post surgical scarring.

On VA medical examination in November 1978, including color 
photographs of the veteran's post-surgical scarring and neck 
deformity, residuals of malignant melanoma with left radical 
neck dissection, and loss of function of the left upper 
extremity and cervical spine were diagnosed (supported by 
findings of pain, stiffness, discomfort, and reduced and 
painful neck and left shoulder motion).

By RO rating decision in April 1979, the previously assigned 
100 percent rating of malignant melanoma of the neck was 
reduced, and the veteran's service-connected residuals of 
radical dissection of the left side of neck due to melanoma 
were assigned separate disability ratings of 30, 20, and 20 
percent each for the disfiguring scarring over left 
supraclavicular region, limitation of motion of the left 
(minor) shoulder, and limitation of motion of the cervical 
spine, producing a combined schedular disability rating of 60 
percent.

The veteran's service medical records during his second tour 
of duty from December 1980 to August 1983, document treatment 
for pain, weakness, reduced and painful motion, and 
functional impairment of the neck and the left shoulder; he 
was discharged from that period of service due to physical 
disability.

On VA medical examination in September and October 1993, 
documenting pertinent medical history relative to the 
veteran's neck melanoma, he reported neck and left shoulder 
motion "problems" and numbness of the neck and left upper 
extremity.  On examination, several long, linear scars were 
noted on the left side of the neck; neck and left shoulder 
motion was reduced, and there was evidence of muscle spasm of 
the neck and muscle atrophy of the left shoulder.  X-ray 
study of the cervical spine and left shoulder was normal.  
Residuals of radical dissection of the left side of the neck 
with scarring and limitation of left shoulder and neck 
motion, were diagnosed.  On neurological examination, left 
thoracic outlet syndrome with vascular compromise was 
diagnosed.  

Based on the foregoing, by RO rating decision in March 1994, 
the veteran's service-connected malignant melanoma of the 
left side of neck with radical neck dissection, limitation of 
motion of the left shoulder, and limitation of motion of the 
cervical spine were assigned 30, 20, and 10 percent ratings, 
respectively.  

In November 1996, the veteran filed a claim for an increased 
rating of his service-connected disability and. in January 
1997, he indicated that he had not seen a doctor for his 
disability since VA medical examination in 1993.

On VA medical examination in August 1997, including a color 
photograph depicting scarring over the veteran's left side of 
neck, the veteran reported functional impairment of the neck 
and the left arm, noting that he was unable to lift the left 
arm above the horizontal, to lift more than 5 pounds with the 
left arm, and to work with arms above the head.  On 
examination, residuals of left radical neck dissection 
manifested by removal of large amounts of muscle tissue, 
extending down to the left shoulder, but with no palpable 
masses, were indicated; the left shoulder was subluxed 
forward, apparently due to lack of muscle support; forward 
flexion and abduction of the left arm at shoulder were to 90 
degrees, and he was unable to move his left arm above the 
horizontal; there was no muscle atrophy, weakness, or 
lymphedema; range of neck motion was normal except for 
impairment of lateral movement (limited to 20 degrees to the 
right, and 25 degrees to the left), and impairment of 
rotation (limited to 30 degrees to the right).  X-ray study 
of the left shoulder did not show any impairment.  Malignant 
melanoma, with no evidence of recurrence, but with limitation 
of motion of the neck and shoulder due to radical muscle 
dissection, was diagnosed.  The examiner indicated that the 
disability had been stable over the years, but it was 
productive of limitation of use of the left arm.

Private medical records from March to July 1998 reveal 
treatment for impairment unrelated to the veteran's service-
connected disability, but they document past history of neck 
cancer.

On VA medical examination in October 1998, including a review 
of the claims file and pertinent medical history, the veteran 
reported almost daily non-radiating neck pain and left 
shoulder discomfort, noting that he did not receive medical 
treatment for the disability; he indicated that he had 
recurrent numbness of the fingers of both hands, limited neck 
and left shoulder motion, fatigability of the neck (his neck 
reportedly tended to lean forward due to muscle loss), and 
left shoulder weakness and fatigability due to pain.  On 
examination, a well-healed oblique scar extending from the 
left ear to under the chin region was noted; a second oblique 
scar extended across the proximal third of the left clavicle 
region; the left jaw and trapezius regions were tender, but 
there was no muscle spasm in those areas; deep tendon 
reflexes were active and symmetric, bilaterally, and grip-
strength of both hands and capillary circulation to the 
fingers of both hands were normal; there was significant 
muscle and soft tissue loss about the lateral aspect of the 
neck region; sensory exam of both upper extremities was 
normal, but he complained of dullness in the posterior left 
arm; range of motion of the cervical spine was to 45-50 
degrees flexion, to 55 degrees extension, to 40 degrees right 
rotation, to 65 degrees left rotation, to 20-25 degrees right 
lateral flexion, and to 15-20 degrees left lateral flexion.  
On examination of the left shoulder, there was no evidence of 
tenderness; range of motion, productive of pain on extreme 
motion, was to 150 degrees flexion, to 45 degrees extension, 
to 65 degrees abduction, to 35 degrees adduction, and to 60 
degrees on internal and external rotation.  X-ray study of 
the cervical spine was normal.  Status post surgery for 
malignant melanoma of the left side of neck, with decreased 
range of motion of the cervical spine and left shoulder, was 
diagnosed.  The examiner opined that the functional 
impairment of both areas (the neck and shoulder) was 
moderate, but this could not be quantified in terms of 
degrees due to the subjective nature of the factors.  

On VA medical examination of the scars in October 1998, 
including a review of the claims file, a 13 cm long and 6 mm 
wide scar was noted, extending from the lower left post-
auricular area, down behind the vertical ramus of the 
mandible, and anterior, just below the submandibular area; a 
second linear scar, 17 mm long and 1 cm wide, extended from 
the manubrium, laterally, and posteriorly to the mid-left 
shoulder; faint stitch marks were visible alongside the 
anterior half of the second scar; both scars were skin-
colored to slightly pale, soft, not thickened, and non-
adherent to underlying tissue; a third scar, 13 cm long and 4 
cm wide, crossed the left distal antecubital space; it 
contained several branching and anastomosing thickened cords 
at its distal third, but it was otherwise soft, slightly 
pale, and non-adherent to underlying tissue.  Post surgical 
scars were diagnosed.  

In November 1998, the veteran submitted his own 
interpretation of the VA medical examinations in October 1998 
suggesting, essentially, that the examination reports were 
not reflective of the true nature and severity of his pain 
and impairment from melanoma excision years earlier.

At a June 1999 RO hearing, the veteran testified that he had 
functional impairment of the left arm, left shoulder, and 
neck as he was unable to lift the left arm above shoulder 
level due to pain, numbness, and weakness, that he had 
difficulty grasping and holding objects with the left hand 
due to weakness and numbness of the fingers, and that he had 
limited motion, fatigability, and pain of the neck.  He 
stated that he had not worked since separation from service 
in 1983 due to his service-connected disability (he was 
reportedly unable to perform any work requiring physical 
exertion of the left side of his body, and was unable to wear 
shirts with tight collar and a tie due to discomfort around 
the neck).  He testified that he did not receive any medical 
treatment for his service-connected disability.

On VA neurological examination in September 1999, including a 
review of the claims file, the veteran reported left 
arm/shoulder pain, impaired motion, and numbness (of the 
shoulder and left side of face), noting that he was unable to 
comb his hair with the left hand (because he was unable to 
lift the left arm above 60-90 degrees), but that he was able 
to bring his left hand to the chin and ear.  On examination, 
an obvious resection of the neck was noted, with a cavity in 
the supraclavicular region and in part of the neck muscles; 
nearly the entire trapezius muscle was missing, but there was 
no sign of a tumor; post-surgical scars (as previously 
described) were noted, and he was ticklish in the area of the 
scars; carotid pulses were easily palpable, but he was unable 
to elevate the left shoulder; the strength of the left arm, 
from the shoulder down, was reasonable; the trapezius was 
atrophied, and the sternocleidomastoid muscle was absent; the 
mouth was symmetric, as was the grip of both (upper) 
extremities; reflexes were brisk; sensory examination was 
normal with the exception of left shoulder cape pin which was 
missing, and the left side of face was somewhat numb.  Left 
radical neck resection, status post removal of the left 
sternocleidomastoid and trapezius muscles, was diagnosed.  
The examiner indicated that the veteran was unable to abduct 
the left arm, with the arm extended, more than to about 60 
degrees, and he was able to bring the left arm forward at 
about 70 degrees; this represented a definite impairment of 
the left shoulder, with decreased ability to carry things 
(when he tried to carry something heavies than a few pounds, 
he reportedly experienced pain).  He opined that the veteran 
was unable to use the left arm for active employment, or for 
duties involving the head or the back of his neck.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Based on the entire evidence of record, discussed above, the 
Board finds that ratings in excess of the currently assigned 
30 percent for residuals of radical dissection of the left 
side of the neck manifested by neck and left shoulder 
scarring, and left shoulder disability are unwarranted, but 
the evidence supports a 20 percent rating for residuals of 
radical dissection of the left side of neck manifested by 
cervical spine disability.  

The veteran's service-connected disability consists of 
impairment stemming from in-service surgical treatment of 
malignant melanoma of the left side of the neck.  Consistent 
with 38 C.F.R. § 4.14 and the decision of the U.S. Court of 
Appeals for Veterans Claims (the Court) in Esteban, supra, 
impairment related to disfiguring scarring over the neck and 
left shoulder, the left shoulder impairment, and the cervical 
spine impairment, is assigned separate ratings based on 
disability of the affected part.  

The service-connected cervical spine disability is now rated 
under Code 5290, limitation of motion of the cervical spine, 
and a 10 percent rating is assigned consistent with evidence 
of slight impairment of motion.  A 20 percent rating will be 
assigned if range of motion impairment is moderate; if the 
impairment is severe, a maximum rating of 30 percent is 
assignable.  38 C.F.R. § 4.71a.  

Based on the foregoing criteria and the entire evidence of 
record, the Board finds that the evidence supports a 20 
percent rating for the veteran's cervical spine impairment.  
Although the evidence reveals that the cervical spine 
disability is not associated with arthritis and does not 
necessitate any medical treatment, clinical findings recorded 
on recent VA compensation and pension examinations show that 
the range of motion of the cervical spine is impaired.  
Considering both the objective evidence of cervical spine 
impairment and the subjectively perceived impairment, a VA 
examiner opined, on examination in October 1998, that 
cervical spine disability was productive of moderate 
impairment.  Thus, the Board is of the opinion that the 
severity of impairment due to the service-connected cervical 
spine disability more nearly approximates the rating criteria 
for a 20 percent rating.  The benefit of the doubt has been 
resolved in the veteran' s favor.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5290.

The entirety of the evidence before the Board does not reveal 
that the veteran's service-connected cervical spine 
disability is associated with fractured vertebra, complete 
spine bony fixation (ankylosis), cervical spine ankylosis, 
severely impaired motion, or intervertebral disc syndrome; 
thus, a rating in excess of 20 percent under Codes 5285, 
5286, 5287, 5290, or 5293, respectively, is unwarranted. 

The service-connected residuals of radical neck dissection 
manifested by neck and left shoulder scarring are rated under 
38 C.F.R. § 4.118, Code 7800, disfiguring scars over head, 
face, or neck, and a 30 percent rating is assigned consistent 
with evidence of severe scarring, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Under Code 7800, a 50 percent rating will be assigned if 
there is evidence of complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  Note to Code 7800 provides that, 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, a 50 
percent rating under Code 7800 may be increased to 80 
percent, and a 30 percent rating may be increased to 50 
percent.

Based on the foregoing, the Board finds that a rating in 
excess of 30 percent for the service-connected disability 
manifested by neck and shoulder scarring is unwarranted.  As 
noted above, the post-surgical scarring is extensive and is 
associated with muscle and soft tissue loss.  However, it is 
not shown to be productive of complete or exceptionally 
repugnant deformity of the left side of neck/shoulder and, as 
discussed on recent VA compensation and pension examinations, 
the scarring is at most slightly pale and is nonadherent to 
the underlying tissue; the affected areas are soft and non-
thickened.  There is also no indication that the scarring is 
associated with marked discoloration or color contrast.  
Thus, the criteria for a 50 percent rating under Code 7800 
are not met in this case.

The veteran's service-connected residuals of radical 
dissection of the left side of the neck due to malignant 
melanoma, manifested by left (minor) shoulder disability, are 
rated under Code 5301, muscle group I injury, extrinsic 
muscles of shoulder girdle: (1) trapezius; (2) levator 
scapulae; (3) serratus magnus (the stated function of muscle 
group I is upward rotation of scapula; elevation of arm above 
shoulder level).  The disability is assigned a maximum rating 
of 30 percent under Code 5301, consistent with evidence of 
severe disability of the minor extremity.

The evidence of record reveals that the veteran's left 
shoulder disability (which is associated with muscle and soft 
tissue loss, rated separately under Code 7800 discussed 
above) is productive of pain, weakness, fatigability, 
discomfort, and reduced and painful motion of the shoulder.  
As indicated on VA medical examinations in recent years, the 
left shoulder disability is clearly productive of functional 
impairment of the left arm and shoulder.  Nevertheless, he is 
currently in receipt of the maximum schedular rating under 
Code 5301 based on evidence of severe disability of muscle 
group I, and application of 38 C.F.R. §§ 4.40 and 4.45, as 
mandated by DeLuca, 8 Vet. App. at 206, does not provide a 
basis on which an evaluation greater than 30 percent may be 
assigned under that Code.

The evidence of record does not indicate that the service-
connected left shoulder disability is associated with 
ankylosis of scapulohumeral articulation or other impairment 
of the humerus; thus, a rating under Codes 5200 or 5202, 
respectively, is not appropriate in this case.  As the 
preponderance of the evidence is against the veteran's claim 
of ratings in excess of 30 percent for the service-connected 
neck/left shoulder scarring and left shoulder disability, it 
presents no question as to which of two ratings should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 are 
inapplicable in this case.



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for malignant melanoma of 
the left side of neck, with radical neck dissection, is 
denied.

A rating in excess of 30 percent for left shoulder 
disability, secondary to radical neck dissection, is denied.

A 20 percent rating for cervical spine disability secondary 
to radical neck dissection is granted, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

In view of the above decision by the Board, increasing the 
rating of the veteran's service-connected cervical spine 
disability from 10 to 20 percent, further development as 
regards his TDIU claim is necessary.  Consideration of that 
claim the Board in the first instance might be prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the TDIU claim is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected residuals of malignant 
melanoma of left side of neck since 
April 1996.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained and added to 
the claims file.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above (including assigning 
the appropriate disability ratings for 
the veteran's service-connected 
disabilities), the RO should again 
review his TDIU claim, including 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (2001).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for appellate review.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


